Citation Nr: 1703391	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  12-30 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1976 to June 1979 and February 1981 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a hearing before the Board on his October 2012 VA Form 9.  However, in a subsequent communication received in July 2015, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2016). Accordingly, his hearing request is deemed withdrawn.


FINDINGS OF FACT

1.  In a rating decision dated in October 2006, the RO declined to reopen the Veteran's previously denied claim for service connection for a low back disability on the basis there was no new and material evidence showing a current chronic disability or linking such a disability to service; the Veteran did not appeal this decision or submit new evidence within one year of the denial.  

2.  Evidence submitted subsequent to the October 2006 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.

3.  The Veteran's currently diagnosed low back disability is at least as likely as not related to active service.




CONCLUSIONS OF LAW

1.  The October 2006 rating decision denying service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2016).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a low back disability has been submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  A low back disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's petition to reopen and underlying service connection claim are granted herein, any error related to the duties to notify and assist is moot.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection for a low back disability was initially denied in an October 1991 rating decision.  The RO determined that there was no evidence of a current diagnosis, as the Veteran failed to report for a scheduled VA examination.  This decision was confirmed in January 1992 on the basis that there was no evidence of a chronic current low back disability.  The Veteran did not submit a notice of disagreement or new evidence within a year of the 1992 denial and it became final.  

The Veteran sought to reopen his low back claim in October 2006.  An October 2006 rating decision declined to reopen the claim as there was no new and material evidence showing a chronic current low back disability that was related to service.  The Veteran did not submit a notice of disagreement or new evidence within a year of this denial.  The October 2006 rating decision is the last final prior denial of this claim.

Subsequent to the October 2006 rating decision, the Veteran submitted a May 2012 private medical opinion linking his current low back disability to his military service.  This medical evidence satisfies the low threshold requirement for new and material evidence and the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Upon review of the medical and lay evidence, the Board finds that it is sufficient not only to reopen the claim, but also to warrant a grant of service connection for his low back disability.  The May 2012 private medical opinion notes the Veteran's initial back injury in 1988 while in service, as well as his intermittent flares since that time.  This is consistent with the Veteran's reports of low back pain since service made in other VA and private treatment records.

The positive opinion is contradicted by a December 2011 VA examination and opinion.  The December 2011 VA examiner did not link the Veteran's current low back disability to service, but also was unable to address the subsequent January 2012 private MRI showing additional low back disability or the May 2012 private positive medical opinion.  The Board notes that the claim could be remanded for a new VA opinion that addresses the more recent private treatment records, MRI, and positive opinion.  However, as the two opinions are at least equally probative, the Board concludes that the evidence is at least in equipoise regarding the question of whether the Veteran's current low back disability is related to his military service.  38 C.F.R. § 3.303 (2016).  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and no remand is necessary.  His claim for service connection for a low back disability is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	(CONTINUED ON NEXT PAGE)



ORDER


As new and material evidence sufficient to reopen the previously denied claim for service connection for a low back disability has been received, the application to reopen is granted.

Entitlement to service connection for a low back disability is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


